Citation Nr: 1631455	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral foot disability.

5.  Entitlement to service connection for fatigue, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as due to a qualifying chronic disability (claimed as an undiagnosed illness) pursuant to 38 C.F.R. § 3.317 or as secondary to bilateral foot and knee disabilities.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1991 to October 1996, including service in Southwest Asia from October 1990 to June 1991.

These matters are on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  A copy of the transcript is of record.

With regard to the claims for service connection for fatigue and a sleep disorder, in his November 2011 claim, the Veteran claimed service connection for fatigue and a sleep disorder pursuant to 38 C.F.R. § 3.316 (mustard gas).  See November 2011 VA Form 21-526.  However, at the September 2004 hearing, the Veteran stated that was a mistake and clarified that he was not claiming service connection for fatigue and a sleep disorder, due to mustard gas exposure, at this time.  Accordingly, in light of the Veteran's service in Southwest Asia, the Board has recharacterized the claims for service connection for fatigue and a sleep disorder in order to effectuate the result most beneficial to the Veteran.

In October 2014, the Veteran waived initial RO consideration of new evidence added to the record since the certification of the appeal to the Board.  38 C.F.R. § 20.1304(c) (2015).

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to service connection for an acquired psychiatric disorder, a sleep disorder, and fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes at this time.

2.  Giving him the benefit of the doubt, the Veteran has a bilateral foot disability that had its onset in service or is otherwise etiologically related to his active service.

3.  Giving him the benefit of the doubt, the Veteran has a bilateral knee disability that is etiologically related to his now service-connected bilateral foot disability.



CONCLUSIONS OF LAW

1.  Criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral foot disability, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection a bilateral knee disability, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain diseases, such as sensorineural hearing loss and arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Bilateral knee and foot disabilities

The Veteran contends that he has bilateral knee and foot disabilities that are related to his service.  

The STRs include an August 1986 enlistment examination indicates a finding of normal feet.  A May 1990 Chapter 13 examination report indicates a normal clinical evaluation of the lower extremities.  However, a July 1991 separation examination indicates a diagnosis of pes planus, asymptomatic and patella entrapment.  An August 1991 separation examination indicates a complaint of a painful right knee, but the STRs do not indicate a diagnosed right or left knee disability. 

Post-service, medical records include an April 2004 report which indicates a complaint of bilateral mid-foot pain related to wearing combat boots.  The physician diagnosed mid-foot degenerative disease with significant symptoms.
A May 2004 report which indicates a history of bilateral knee problems since service.  X-rays indicated an impression of an element of chondromalacia of the patella, bilaterally.  

In October 2014, the Veteran underwent a private medical examination conducted by Dr. J.W.E.  

With regard to the feet, the Veteran presented with a history of bilateral foot problems since service.  After an examination of the Veteran and review of the claims file, the physician diagnosed bilateral flat foot and plantar fasciitis.  He opined that it is as likely as not that wearing combat boots and standing caused the tendons and ligaments in the arch of both feet to become stressed which allowed the arch to begin to fall and become flat.  

With regard to the knees, the Veteran presented with a history of bilateral knee pain subsequent to bilateral foot pain.  After an examination of the Veteran and review of the claims file, the physician diagnosed traumatic arthritis, chondromalacia, and ligament laxity of the knees.  He opined that it is as likely as not that standing and wearing combat boots during service, which caused problems and degenerative arthritis of the feet, caused abnormal biomechanical stresses on his knees which resulted in injury to the cartilage of both knees.

Based on his examination of the Veteran, review of medical and/or service records, education training and experience, he opined that the bilateral foot and knee disabilities were as likely as not due to and a consequence of his service. 

In light of the Veteran's in-service treatment for and current diagnosis of a bilateral foot disability and the private medical opinion of record, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for a bilateral foot disability is warranted on a direct basis.  Service connection for a bilateral knee disability secondary to the now service-connected bilateral foot disability is also warranted.

The nature and extent of the Veteran's bilateral foot disability and bilateral knee disabilities caused by his now service-connected bilateral foot disability is not currently before the Board.

Bilateral hearing loss

The Veteran contends that he has a bilateral hearing loss disability related to acoustic trauma during active service.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of a bilateral hearing loss disability for VA purposes during the period under appellate review.

As the Veteran had a military occupational specialty of cannon crewmember, exposure to acoustic trauma is conceded.  However, the Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has bilateral hearing loss for VA purposes at this time.

The STRs demonstrate non-disabling bilateral hearing loss.

On May 2012 VA audiological examination, pure tone thresholds for the right ear, in decibels, at 1000, 2000, 30000, and 4000 Hz were as follows: 25, 15, 25, and 25 decibels and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 25, 20, 35, and 30 decibels.  The CNC word list speech recognition score revealed 100% bilaterally.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.

Moreover, the examining audiologist opined that the Veteran's noncompensable hearing loss is not related to service based, in part, on the rationale that the Veteran provided a two-year history of hearing loss and that hearing loss due to acoustic trauma does not have a delayed onset.  This weighs heavily against his claim.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the statements from the Veteran submitted through various written correspondence and the testimony of the Veteran with respect to his reduced hearing acuity in the right and left ear.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has a bilateral hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for bilateral hearing loss is denied. 

It is important for the Veteran to understand the fact that the Board acknowledges that he currently experiences some bilateral hearing loss.  Although he may have experienced decreased hearing acuity during and after his service due to acoustic trauma, the audiological findings of record do not necessarily support a finding that the Veteran has a bilateral hearing loss for VA purposes at this time.  The Veteran's bilateral hearing, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a bilateral hearing loss disability for VA purposes, entitlement to service connection for bilateral hearing loss must be denied. 

The Board has taken the contention that the Veteran has a currently diagnosed bilateral hearing loss disability that is related to his service.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the existence of a current bilateral hearing loss disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Duties to Notify and Assist

With regard to the claims for service connection for a bilateral foot and knee disabilities, as the Board grants of service connection for these claims constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.

With regard to the claim for service connection for bilateral hearing loss, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board finds that the examination reports and opinions show the examining audiologist considered the evidence of record and the reported history of the Veteran, conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral foot disability is granted.

Service connection for a bilateral knee disability is granted.


REMAND

With regard to his claimed acquired psychiatric disorder, on July 2012 VA examination the examining VA psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood.  However, the examining psychologist failed to provide any opinion as to whether the Veteran's acquired psychiatric disorder is related to his service.  Accordingly, the July 2012 VA examination is inadequate for adjudication purposes as to this issue.  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As such, the Board must remand for an addendum to determine the nature and etiology of any current acquired psychiatric disorder that is related to his service.

With regard to his claimed sleep disorder and fatigue, the Veteran was scheduled for VA examinations in July 2012.  However, a notation in the claims file indicates that he failed to report for the examinations.

At the September 2014 video conference hearing, the Veteran testified that he was unaware of the scheduled examinations and pointed out that he did attend the other examinations (psychiatric and hearing loss) presumably because he did receive notification of the scheduled examinations.  He testified that he moved during the course of the appeal, which might explain the reason why he was not notified of the examinations for his sleep disorder and fatigue.

Moreover, in an October 2014 private medical opinion, Dr. J.W.E. opined that the Veteran's now service-connected bilateral foot and knee disabilities decreased his amount of exercise and activities of daily living which contributed to his weight gain and development of sleep apnea.

In light of the apparent misunderstanding about the time and place of the VA examination, and October 2014 private medical opinion which relates the Veteran's sleep apnea to his now service-connected bilateral knee and foot disabilities, the Board finds that there is good cause for rescheduling the examinations.  

Accordingly, a remand is necessary for this purpose. 

While on Remand any additional VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Rate the now service-connected bilateral foot and knee disabilities (the rating of these disabilities will not be before the Board unless this issue is appealed).

2.  Obtain all outstanding VA medical records related to the Veteran's acquired psychiatric disorder, including those from the Oklahoma City VAMC, dated from January 2014 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, provide the claims file to the VA physician who provided the July Thereafter, provide the claims file to the VA physician who provided the July 2012 VA examination (if possible, but not required).  If this examiner is unavailable, provide the claims file to another VA examiner who should determine whether a new VA examination is warranted in order to provide an opinion.  The claims file, including a copy of this remand, must be made available to the examiner for review who should indicate that the claims file was reviewed.  The examiner is asked to provide an opinion on the following:

Whether it is at least as likely as not (50 percent probability or more) that any currently-diagnosed acquired psychiatric disorder had its onset in or is etiologically-related to the Veteran's active duty service.
 
The report of examination should include the complete rationale for all opinion(s) expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  Schedule appropriate VA examination to determine the nature and etiology of any chronic sleep disorder and fatigue, to include as due to an undiagnosed illness.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a) Diagnose all current disabilities manifested by a sleep disorder and fatigue.
 
b) State whether or not the Veteran's sleep disorder and fatigue are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.
 
c) Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by a sleep disorder and/or fatigue, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?

d) Is it at least as likely as not (50 percent probability or more) that any currently-diagnosed sleep disorder, to include sleep apnea and/or fatigue is (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities.  If it is determined that the acquired psychiatric disorder is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note: The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.
If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


